STONE, C. J.
Each of the charges .asked by defendant and refused confines the inquiry to too narrow a limit. Each claims an acquittal of defendant, if the latter when he testified, “believed that he owed W. B. Adams nothing.” Of course, whether or not he owed Adams was the controlling question in the trial of Adams v. Fleming, which gave rise to the present prosecution for perjury. And it was not the sole, material inquiry of fact. Witnesses had testified on the trial of the civil cause that defendant had made a par-tialpaymenton the account, and promised to pay the balance. Defendant, in his testimony on that trial, denied that he made a partial payment, denied that he made any promise to pay, and denied he had had such conversation. These were certainly material questions on the inquiry whether defendeant owed Adams; and if in testifying in regard to them he wilfully made statements which he knew to be false, this would be perjury. The City Court did not err in refusing the charges asked.
The State was permitted to prove, against the objection and exception of the defendant, that soon after the trial was had before the justice of the peace, in which he had testi-*70fiecl, be, the defendant, stated, “that if that was the way they were going to do him, he would claim bis exemptions.” This testimony was wholly irrelevant to the issue pending, and could sheet no light whatever on the guilt or innocence of the accused. The City Court erred in receiving this evi-den ce.
Eeversed and remanded.